DETAILED ACTION

In response to the Amendment filed January 26, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3 and 5 - 12 are allowable over the Prior Art of Record because it fails to teach or suggest an adjustable sundial assembly comprising an equatorial sundial attached to the housing, the equatorial sundial comprising a first bow element having a first arc shape; a second bow element having a second arc shape, wherein the first and second bow elements are attached together at a connection portion of the housing; a calendar plate attached to or formed integrally with the housing; and an aperture defined through the connection portion of the housing such that light passing through the aperture is focused onto the calendar plate in combination with the remaining limitations of the claims.

Claim 21 – 25 are allowable over the Prior Art of Record because it fails to teach or suggest an adjustable sundial assembly comprising an equatorial sundial attached to the housing, the equatorial sundial comprising: a first bow element having a first arc shape; and a second bow element having a second arc shape, wherein the first and second bow elements are attached together at a connection portion of the housing, and wherein the first arc shape is different than the second arc shape in combination with the remaining limitations of the claims.

Claim 26 – 30 are allowable over the Prior Art of Record because it fails to teach or suggest an adjustable sundial assembly comprising: a base; a saddle slidably connected to the base and configured to move in an arc relative to the base, wherein the saddle includes a plurality of bores; a housing adjustably coupled to the saddle, wherein the housing includes at least one boss received within a selected one or more bores of the plurality of bores to adjustably couple the housing to the saddle; and an equatorial sundial attached to the housing in combination with the remaining limitations of the claims.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 18, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861